Citation Nr: 1414396	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  97-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from February 1969 to February 1971, to include a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1996 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

In April 2004, the Board denied service connection for PTSD.  The Veteran perfected a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2006, the Court set aside the April 2004 Board decision and remanded the matter for readjudication consistent with the Order.  In January 2008, the Board recharacterized the issue as captioned above and remanded the case for compliance with the October 2006 Court Order.  Thereafter, in September 2010, the Board denied the Veteran's claim.  The Veteran then appealed the September 2010 Board denial to the Court, and in November 2013, the Court granted a Joint Motion For Remand filed by VA and the Veteran.  The case is now returned to the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

According to the November 2012 Joint Motion For Remand, the parties have determined that additional development is required in this matter.  Initially, in May 2008, the Veteran notified the RO that he had been receiving ongoing treatment from the San Juan Vet Center in Rio Piedras, Puerto Rico.  As it does not appear that such records have been obtained and associated with the Veteran's claims file, such must be obtained on remand.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Additionally, the medical evidence of record includes VA examination reports dated in July and September 2008.  In October 2009 correspondence, the Veteran's representative requested additional time so as to have an opportunity to review such evidence and submit additional argument or evidence as necessary.  As the parties of the Joint Motion For Remand determined that such opportunity was not provided to the Veteran or his representative, on remand, the Veteran and his representative shall be provided with an opportunity to provide additional argument or evidence with regard to the July and September 2008 VA examination reports.

The Board notes that during the pendency of this appeal, the regulation for adjudicating PTSD has been updated, effective July 12, 2010, relaxing stressor verification requirements for stressors related to a Veteran's fear of hostile military activity.  38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843  (Jul 13, 2010).  Given the change in regulation and the multiple psychiatric diagnoses of record, coupled with the Veteran's contentions, the Board finds that a VA medical opinion is necessary. See 38 C.F.R. § 3.159(c)(4)  (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).
Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted psychiatric disorder  shall also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell, 2 Vet. App. at 611.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed psychiatric disorder.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO shall take appropriate steps to obtain treatment records of the Veteran from the San Juan Vet Center in Rio Piedras, Puerto Rico.  All records obtained must be associated with the Veteran's claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

3.  The RO shall afford the Veteran and his representative the opportunity to provide additional argument or evidence with regard to the July and September 2008 VA examination reports.

4.  The RO shall afford the Veteran an appropriate VA examination by a psychiatrist who has not previously examined him.  The claims file to include a copy of this remand must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner must be undertaken.  The examiner is requested to respond to the following questions with a complete explanation. 

(a)  Is it at least as likely as not that the Veteran has a diagnosis of an acquired psychiatric disorder, to include PTSD, that meets the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria?

(b)  If a diagnosis of PTSD is made, is it at least as likely as not that the PTSD manifested due to a claimed in-service incident, to include whether the Veteran's accounts of his service in the Republic of Vietnam involved a state of fear, helplessness, or horror?

(c)  If the Veteran does not have PTSD, but rather has a different psychiatric disorder, or if the Veteran has another psychiatric disorder in addition to his PTSD, is it at least as likely as not that such psychiatric disorder had its onset during service; or, was such psychiatric disorder  caused by incident or event that occurred during service, as opposed to any stressful incidents that took place after service; or, was the psychiatric disorder manifested within one year after the Veteran's discharge from service? 

In offering any opinion, the VA medical opinion provider must consider the full record, to include the Veteran's lay statements regarding his in-service stressors, the onset of psychiatric symptoms, and the continuity of symptomatology.  

The examiner is advised that the Veteran was competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects such reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must review and address all of the private medical and lay evidence of record and reconcile any opinions that may be inconsistent with the findings of the examination.

If the VA medical opinion provider is unable to provide an opinion based on the evidence of record, an explanation as to why such a medical opinion is not possible must be provided.

5.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


